DETAILED ACTION
This action is a response to an amendment filed 12/14/20 in which claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No.: 2019/0350004), herein Zhao, Tsai et al. (Pub. No.: 2018/0020487), herein Tsai and Dinan et al (WO 2018/175809 A1)

As to claim 1, Zhao teaches a method of a two-step random access (RA) procedure in New Radio (NR) mobile communications, comprising:
(Zhao Fig. 5 UE (Processro) sends Msg 1: preamble + data); and 
receiving, by the processor responsive to transmitting the first message, from the network node a second message containing a random access response (RAR) and contention resolution information (Zhao Fig. 6 Msg 2 RAR and [0008] receiving contention resolution) 

Zhao does not teach
A first message containing a preamble index

However Tsai does teach 
A first message containing a preamble index (Tsai [0221] the preamble index carried by Msg 1)
It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai, because Tsai teaches us the index can be used to separate different transmission reception points (Tsai [0227])

Zhao nor Tsai teach
Wherein the second message is addressed to a shared radio network temporary identifier (RNTI) responsive to:

A cell radio network temporary identifier (C-RNTI) being absent in the first message; or
The second message being transmitted to the UE and one or more other UEs



Wherein the second message is addressed to a shared radio network temporary identifier (RNTI) responsive to:

A cell radio network temporary identifier (C-RNTI) being absent in the first message; or
The second message being transmitted to the UE and one or more other UEs (Dinan [01251] the RAR may comprise contention resolution identity [0152] a wireless device transmits a shared RNTI the may be monitored by more than one wireless device and the device may complete contention resolution based on an identity in the RAR)

It would have been obvious before the effective filing date to combine the teachings of Zhao and Tsai with Dinan, because Dinan teaches us the identity is used to complete the contention resolution (Dinan [152])



As to claim 11, Zhao teaches a method of a two-step random access (RA) procedure in New Radio (NR) mobile communications, comprising: 
transmitting, by a processor of an apparatus implemented in a user equipment (UE), to a network node of a wireless network a first message containing a preamble and data (Zhao Fig. 5 UE (Processro) sends Msg 1: preamble + data); 
receiving, by the processor responsive to transmitting the first message, from the network node a second message containing a random access response (RAR) and contention resolution information (Zhao Fig. 6 Msg 2 RAR and [0008] receiving contention resolution)  and

wherein the second message is addressed to a cell radio network temporary identifier (C-RNTI) of the UE responsive to: 
the C-RNTI being indicated in the first message (Zhao Fig. 5 based on C-RNTI); and 
the second message being transmitted to the UE and no other UE, and wherein the second message is addressed to a shared RNTI responsive to: 
the C-RNTI being absent in the first message; or 
the second message being transmitted to the UE and one or more other UEs.  
Zhao does not teach
A first message containing a preamble index
the second message being transmitted to the UE and no other UE, and wherein the second message being transmitted to the UE and no other UE, and wherein the second message is addressed to a shared RNTI responsive to: 
the C-RNTI being absent in the first message; or 
the second message being transmitted to the UE and one or more other UEs.  
However Tsai does teach 
A first message containing a preamble index (Tsai [0221] the preamble index carried by Msg 1)
the C-RNTI being absent in the first message; or 
the second message being transmitted to the UE and one or more other UEs (Tsai [0140]-[0141] intended for one or multiple UEs)  


It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai, for the same reasons stated in claim 1.

Zhao nor Tsai teach
stoppinq, by the processor, monitorinq a shared radio network temporary identifier (RNTI) responsive to receivinq a retransmission request for the first message,

However Dinan does teach
stoppinq, by the processor, monitorinq a shared radio network temporary identifier (RNTI) responsive to receivinq a retransmission request for the first message (Dinan Fig. 25 not monitoring for a shared RNTI)

It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai and Dinan for the same reasons stated in claim 1.

As to claim 15, Zhao teaches an apparatus implementable in a user equipment (UE), comprising: 
a transceiver configured to wirelessly communicate with a network node of a wireless network (Zhao Fig. 5 UE (Processro) sends Msg 1: preamble + data);  35 
Attorney Docket No.: MDTK.0425US Inventorship: Mehmet Kunt et al.a processor coupled to the transceiver and configured to perform operations comprising: transmitting, via the transceiver, to the network node a first message containing a preamble and data (Zhao Fig. 5 UE (Processro) sends Msg 1: preamble + data);  35 and
 receiving, via the transceiver responsive to transmitting the first message, from the network node a second message containing a random access response (RAR) and contention resolution information (Zhao Fig. 6 Msg 2 RAR and [0008] receiving contention resolution) 

Zhao does not teach

Wherein the second message is addressed to either a cell radio network temporary identifier (C-RNTI) of the UE or the shared RNTI
stoppinq, by the processor, monitorinq a shared radio network temporary identifier (RNTI) responsive to receivinq a retransmission request for the first message,


However Tsai does teach 
A first message containing a preamble index (Tsai [0221] the preamble index carried by Msg 1)

It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai, for the same reasons stated in claim 1.
Zhao nor Tsai teach
stoppinq, by the processor, monitorinq a shared radio network temporary identifier (RNTI) responsive to receivinq a retransmission request for the first message,

Wherein the second message is addressed to either a cell radio network temporary (C-RNTI of the UE or the shared RNTI 


However Dinan does teach

Wherein the second message is addressed to either a cell radio network temporary (C-RNTI of the UE or the shared RNTI 
(Dinan [01251] the RAR may comprise contention resolution identity [0152] a wireless device transmits a shared RNTI the may be monitored by more than one wireless device and the device may complete contention resolution based on an identity in the RAR)
stoppinq, by the processor, monitorinq a shared radio network temporary identifier (RNTI) responsive to receivinq a retransmission request for the first message (Dinan Fig. 25 not monitoring for a shared RNTI)

It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai and Dinan for the same reasons stated in claim 1.



As to claim 2, the combination of Zhao and Tsai and Dinan teach the method of Claim 1, wherein the receiving of the second message comprises:
Monitoring a physical downlink control channel (PDCCH) for the second message (Dinan [178] the presence of an RAR may be indicated on a specific channel PDCCH);
Stopping to monitor the PDCCH in an event at least one of the plurality of conditions is met (Dinan [178] the presence of an RAR may be indicated on a specific channel PDCCH);
It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai and Dinan for the same reasons stated in claim 1.


As to claim 3, the combination of Zhao and Tsai teach the method of Claim 1, wherein the  plurality of conditions comprises:

The UE having received a retransmission request for the first message (Dinan Fig. 25); and
Expiration of a window of time for monitoring 

	It would have been obvious before the effective filing date to combine the teachings of Zhao with Tsai for the same reasons stated in claim 1.

As to claims 4 and 12, the combination of Zhao and Tsai teach the method of Claim 1 and 11, wherein the receiving of the second message comprises receiving one or more partitions of a plurality of partitions of the second message that are addressed to the shared RNTI which comprises a random access RA-RNTI (Tsai [0234]-[0236] msg2 is scrambled by RA-RNTI which is TRP specific, with this indication the UE can determine whether the Msg2 is for the UE or other UEs (partitions))

It would have been obvious before the effective filing date to combine the teachings of Zhao and Dinan with Tsai for the same reasons stated in claim 1.


As to claims 5 and 13, the combination of Zhao and Tsai and Dinan teach the method of Claim 4 and 12, wherein the receiving of the one or more partitions of the plurality of partitions of the second message comprises:
 monitoring a physical downlink control channel (PDCCH) for at least the one or more partitions of the plurality of partitions of the second message (Tsai [0136] Addressed to RA-RNTI on PDCCH) and 
stopping to monitor the PDCCH in an event that at least one of a plurality of conditions is met (Tsai [0260] With the indication, the UE can determine which Msg2 should be utilized by the UE, e.g. based on previous TRP selection or selecting a received Msg2 with best signal strength during a period of time to monitor Msg2)

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Dinan with Tsai for the same reasons stated in claim 1.



As to claims 6 and 14, the combination of Zhao and Tsai and Dinan teach the method of Claim 5 and 13, wherein the plurality of conditions comprise: 
the UE having completed the RA procedure; 
the UE having received a retransmission request for the first message; 
the UE having been addressed in the one or more partitions of the plurality of partitions of the second message with a random access preamble identifier (RAPID) or a radio network temporary identifier (RNTI) from the first message; and 
expiration of a window of time for the monitoring (Tsai [0304] after the UE determines to utilize the response, the UE can stop monitoring (expiration of a window of time for monitoring)).

It would have been obvious before the effective filing date to combine the teachings of Zhao and Dinan with Tsai for the same reasons stated in claim 1.

As to claims 7 and 18, the combination of Zhao and Tsai and Dinan teach the method of Claim 1 and 15 with the second message being addressed to the C-RNTI of the UE or another unique identifier (ID) of the UE, further comprising:  32 Attorney Docket No.: MDTK.0425US Inventorship: Mehmet Kunt et al.transmitting, by the processor, a hybrid automatic repeat request (Tsai [0116] HARQ is supported)

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Dinan with Tsai for the same reasons stated in claim 1.


As to claim 8, the combination of Zhao and Tsai and Dinan teach the method of Claim 7, with the transmitting of the HARQ-NACK feedback comprises transmitting the HARQ-NACK in a message part of a message formatted as the first message (Tsai [0120] HARQ feedback is transmitted only by the UE which detects its own UE identity, as provided in message 3, echoed in the Contention Resolution message; [0121] For initial access and RRC Connection Re-establishment procedure)

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Dinan with Tsai for the same reasons stated in claim 1.

As to claim 16, the combination of Zhao and Tsai and Dinan teach the apparatus of Claim 15, wherein the second message is addressed to the C-RNTI of the UE responsive to both the C-RNTI being indicated in the first message and the second message being transmitted to the UE and no other UE (Zhao Fig. 5 based on C-RNTI); transmitted to the UE (no other UE)).  
, and 
wherein the second message is addressed to a random access radio network temporary identifier RA- RNTI responsive to either the C-RNTI being absent in the first message or the second message being transmitted to the UE and one or more other UEs (Tsai [0234]-[0236] msg2 is scrambled by RA-RNTI which is TRP specific, with this indication the UE can determine whether the Msg2 is for the UE or other UEs (partitions))
It would have been obvious before the effective filing date to combine the teachings of Zhao and Dinan with Tsai for the same reasons stated in claim 1.
As to claim 17, the combination of Zhao and Tsai and Dinan teach the apparatus of Claim 15, wherein, in receiving the second message, the processor is configured to receive one or more partitions of a plurality of partitions of the second message that are addressed to the shared RNTI by: 
monitoring a physical downlink control channel (PDCCH) for at least the one or more partitions of the plurality of partitions of the second message (Tsai [0136] Addressed to RA-RNTI on PDCCH); and  36 
Attorney Docket No.: MDTK.0425US Inventorship: Mehmet Kunt et al.stopping to monitor the PDCCH in an event that at least one of a plurality of conditions is met, wherein the plurality of conditions comprise:
 the UE having completed the RA procedure;
 the UE having received the retransmission request for the first message; 
the UE having been addressed in the one or more partitions of the plurality of partitions of the second message with a random access preamble identifier (RAPID) or a radio network temporary identifier (RNTI) from the first message; and 
expiration of a window of time for the monitoring (Tsai [0304] after the UE determines to utilize the response, the UE can stop monitoring (expiration of a window of time for monitoring)).

It would have been obvious before the effective filing date to combine the teachings of Zhao and Dinan with Tsai for the same reasons stated in claim 1.
  
Claimd 9, 10, 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, and Dinan, Tsai and Jeon et al. (Pub. No.: 2019/0069258), herein Jeon

As to claims 9 and 19, the combination of Zhao and Tsai and Dinan teach the method of Claim 1 and 15, with the second message being addressed to the C-RNTI of the UE or another unique identifier (ID) of the UE, further comprising: transmitting, by the processor, a hybrid automatic repeat request (Tsai [0120] HARQ feedback is transmitted)

Zhao and Dinan nor Tsai teach
acknowledgement (HARQ-ACK) feedback to the network node to indicate success in decoding the second message wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in decoding the second message.  

However Jeon does teach
acknowledgement (HARQ-ACK) feedback to the network node to indicate success in decoding the second message wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in decoding the second message wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in decoding the second message (Jeon [0167] transmitting ACK to a base station and [0214]  If the contention resolution is failed a UE may flush the HARQ buffer used for transmission of the MAC PDU and may restart the four-step RA procedure from the first step (no NACK is transmitted))

(Jeon [0214])

As to claims 10 and 20, the combination of Zhao, Tsai and Dinan and Jeon teach the method of Claim 1 and 15, with the second message being addressed to the shared RNTI, further comprising: 
transmitting, by the processor, a hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback to the network node to indicate success in completion of the contention resolution, 33 Attorney Docket No.: MDTK.0425US Inventorship: Mehmet Kunt et al.wherein no hybrid automatic repeat request negative acknowledgement (HARQ-NACK) feedback is transmitted to the network node responsive to failure in the completion of the contention resolution (Tsai [0120] HARQ feedback is transmitted Jeon [0167] transmitting ACK to a base station [0214]  If the contention resolution is failed a UE may flush the HARQ buffer buffer used for transmission of the MAC PDU and may restart the four-step RA procedure from the first step (no NACK is transmitted))

	It would have been obvious before the effective filing date to combine the teachings of Zhao and Tsai with and Dinan Jeon for the same reasons stated in claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467